DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Office notes that the claim objection of claim 1, has not been corrected. The Office notes that additional claims comprise a number of similar errors as well. The Office respectfully requests the corrections. 
Applicant’s arguments, see 112 Rejections, filed 11/19/2021, with respect to claims 13 have been fully considered and are persuasive.  The 112 Rejection of claim 13 has been withdrawn. 

Claim Objections
Claims 1 is objected to because of the following informalities:  the claim recites, in part, “Cell Specific Reference Signal (CRS) transmission partem”. The examiner recommends amending the claim to recite, “transmission pattern”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite that the UE is sent system information by the base which indicates to the UE that CRS muting is used. The applicants disclosure as originally filed recites, in part, “ In order to avoid a negative impact on the performance of UE 110, the UE 110 should have information whether the serving cell and/or one or more neighboring cells are using network-based CRS mitigation. As discussed in further detail herein, in some embodiments the UE may use autonomous detection or self-detection to determine whether network 100 is using network-based CRS mitigation. In such embodiments, the UE 110 may support dynamic tracking of the use or network-based CRS-mitigation in serving cell and/or one or more neighboring cells in order to avoid the overhead of network assistance. In other embodiments, a network-assistance process may be utilized to enable or disable detection of network-based CRS mitigation.” That is, the disclosure teaches either the UE detecting CRS muting autonomously, or receiving network assistance, not both. The amended claim 1 teaches that the UE receives network-assistance, and claim 4 recites that the UE should autonomously detect the CRS muting. The dependence of claim 4 on claim 1 is in conflict with that which is disclosed in the originally filed specification. Furthermore, if the UE receiving system information indicating that the CRS muting, why then would the UE need to re-determine that CRS mitigation is used by the cell. Thus, the claims are rejected. Claims 5-6 are rejected for their dependency on claim 4. Claim 7 is rejected for teaching an autonomous method in dependent on being explicitly signaled that CRS muting is used. As discussed above, the specification does not support the teaching that both autonomous and explicit signalling is used. Thus, the claim is rejected. Claim 8-10 are rejected for their dependence on claim 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 14 has been amended to recite, in part, “wherein network assisted interference cancellation and suppression (NAICS) receiver processing in physical resource blocks (PRBs) without CRS signal when CRS mitigation is detected for the one or more subframes”. The claim is unclear. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is/are rejected under 35 U.S.C. 103 as being obvious over Ye et al. (US 2021/0226760 A1) in view of Tabet et al. (US 2015/0222414 A1).
The Ye reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Ye discloses an apparatus of a user equipment (UE), comprising:
radio frequency (RF) circuitry (fig.2 element 206) configured to communicate with a network (par.[0039] which discloses the RF-CIR. with FEM and antennae which are configured to communicate with a wireless communications network); and 

receiving system information (fig.6 and par.[0129 – 0130] which describe the eNodeB/gNodeB/BaseStation configuring system information (e.g. CRS Muting Configuration/Parameters/Pattern) to the UE. The paragraphs also disclose that the system information can be transmitted via, “the method can include processing one or more CRS muting configuration parameters via at least one of: a master information block (MIB), a system information block (SIB), or a UE-dedicated radio resource control (RRC) signaling, wherein the one or more CRS muting configuration parameters include one or more of: cell-specific parameters or UE-specific parameters, comprising a set of CRS muted subframes, a set of PRBs, NBs, or WBs where CRS is muted.”) from a cell of the network (par.[0071] describes receiving the muting patterns semi-statically from a network node such as a base station), the system information indicating that Cell Specific Reference Signal (CRS) muting is to be used by the cell (par.[0071 - 0072] describes the muting patterns on subframes in the cell); and
receiving one or more subframes from the cell of the network (fig.3 which teaches subframes which are transmitted via the base station in the cell).
While the disclosure of Ye substantially discloses a method for indicating to a mobile device a CRS Muting Pattern, it does not disclose:
Wherein a CRS transmission pattern in the one or more subframes is over a full bandwidth of the cell when the CRS muting is not used and the CRS transmission 
In an analogous art, Tabet discloses wherein a CRS transmission pattern in the one or more subframes is over a full bandwidth of the cell when the CRS muting is not used and the CRS transmission pattern in the or more subframes is over a center six physical resource blocks (PRBs) of the full bandwidth of the cell when CRS muting is used (par.[0071] which recites, in part, “It may be the case in such an instance that CRS are not transmitted in a wideband manner (e.g., across all resource blocks/RBs) but are rather transmitted just for those RBs containing the desired control channel. For example, for the PBCH, CRS might be transmitted only in the six resource blocks in the center of the system bandwidth.” That is the disclosure of Tabet teaches that when muting is used the CRS is signaled only in the 6-center PRB, however when muting is not used the CRS can be mapped to resources over the entire system bandwidth).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the CRS Pattern indication as discussed in Ye, with the technique of applying the CRS in 6-center PRBs as discussed in Tabet. The motivation/suggestion would have been to reduce interference between neighboring cells (Tabet: par.[0005]).

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN 102468922 A) in view of Tabet (US 2015/0222414 A1).
Regarding claim 1, Guo discloses an apparatus of a user equipment (UE), comprising:

a processor communicatively coupled to the RF circuitry and configured to perform operations, comprising:
receiving system information (par.[0077 and 0088] describes a user equipment that receives a CRS muting configuration in the System Information Block (SIB) or via an Radio Resource Control (RRC) message/signaling) from a cell of the network (par.[0077] describes the network side transmitting the CRS muting configuration signaling), the system information indicating that Cell Specific Reference Signal (CRS) muting is to be used by the cell (par.[0088] describes the UE determining the resource elements (RE) (e.g. the resource elements in the physical resource blocks) which will be muted for CRS); and
receiving one or more subframes from the cell of the network (par.[0088] discloses the CRS configuration for the corresponding subframe and the node which receives the subframe).
While the disclosure of Guo substantially discloses a method for indicating to a mobile device a CRS Muting Pattern, it does not disclose:
Wherein a CRS transmission pattern in the one or more subframes is over a full bandwidth of the cell when the CRS muting is not used and the CRS transmission pattern in the or more subframes is over a center six physical resource blocks (PRBs) of the full bandwidth of the cell when CRS muting is used. 

Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the CRS Pattern indication as discussed in Guo, with the technique of applying the CRS in 6-center PRBs as discussed in Tabet. The motivation/suggestion would have been to reduce interference between neighboring cells (Tabet: par.[0005]).

Claim 1-3, 11, 17-18,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN 102468922 A) in view of Kazmi et al. (US 2020/0366450 A1).
Regarding claim 1, Guo discloses an apparatus of a user equipment (UE), comprising:

a processor communicatively coupled to the RF circuitry and configured to perform operations, comprising:
receiving system information (par.[0077 and 0088] describes a user equipment that receives a CRS muting configuration in the System Information Block (SIB) or via an Radio Resource Control (RRC) message/signaling) from a cell of the network (par.[0077] describes the network side transmitting the CRS muting configuration signaling), the system information indicating that Cell Specific Reference Signal (CRS) muting is to be used by the cell (par.[0088] describes the UE determining the resource elements (RE) (e.g. the resource elements in the physical resource blocks) which will be muted for CRS); and
receiving one or more subframes from the cell of the network (par.[0088] discloses the CRS configuration for the corresponding subframe and the node which receives the subframe).
While the disclosure of Guo substantially discloses a method for indicating to a mobile device a CRS Muting Pattern, it does not disclose:
Wherein a CRS transmission pattern in the one or more subframes is over a full bandwidth of the cell when the CRS muting is not used and the CRS transmission pattern in the or more subframes is over a center six physical resource blocks (PRBs) of the full bandwidth of the cell when CRS muting is used. 

Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the CRS Pattern indication as discussed in Guo, with the technique of applying the CRS in 6-center PRBs as discussed in Kazmi. The motivation/suggestion have been to improve system throughput (Kazmi: par.[0018]).

Regarding claims 2 and 18, the disclosure of Guo teaches wherein the cell comprises a serving cell or a neighboring cell (par.[0003] discloses silencing the cell CRS positions of the Macro Cell, e.g. a serving cell  or could be a neighbor cell).

Regarding claim 3, Kazmi discloses wherein a radio resource management (RRM) procedure or a demodulation procedure is adjusted when CRS muting is used (par.[0017] which recites, in part, “FIG. 1 illustrates an example operation with network-based CRS mitigation, where “muted CRS” refers to using the shortened CRS 

Regarding claim 11, Kazmi discloses wherein the processor is to adjust processing of one or more subframes when CRS signals are not transmitted in the outer physical resource blocks (PRBs) of the one or more subframes (par.[0017] which recites, in part, “FIG. 1 illustrates an example operation with network-based CRS mitigation, where “muted CRS” refers to using the shortened CRS bandwidth, center 6 Resource Blocks (RB). Thus, CRS are periodically transmitted over a reduced bandwidth during wireless device inactive periods and over full bandwidth during wireless device active periods.” That is the UE will monitor the central resource blocks when CRS muting is configured and not the entire BW).

The Office notes that the Amendment dated 11/19/2021 has cancelled claim 13. 
Regarding claim 17, Guo discloses an apparatus of a base station comprising:
radio frequency (RF) circuitry configured to communicate with a user equipment (UE); and 
a processor communicatively coupled to the RF circuitry and configured to perform operations, comprising; 
transmitting system information, the system information (par.[0077 and 0088] describes a user equipment that receives a CRS muting configuration in the System Information Block (SIB) or via an Radio Resource Control (RRC) message/signaling) 
transmitting, one or more subframes from the cell of the network (par.[0088] discloses the CRS configuration for the corresponding subframe and the node which receives the subframe).
While the disclosure of Guo substantially discloses a method for indicating to a mobile device a CRS Muting Pattern, it does not disclose:
Wherein a CRS transmission pattern in the one or more subframes is over a full bandwidth of the cell when the CRS muting is not used and the CRS transmission pattern in the or more subframes is over a center six physical resource blocks (PRBs) of the full bandwidth of the cell when CRS muting is used. 
In an analogous art, Kazmi discloses wherein a CRS transmission pattern in the one or more subframes is over a full bandwidth of the cell when the CRS muting is not used and the CRS transmission pattern in the or more subframes is over a center six physical resource blocks (PRBs) of the full bandwidth of the cell when CRS muting is used (par.[0017] which recites, in part, “FIG. 1 illustrates an example operation with network-based CRS mitigation, where “muted CRS” refers to using the shortened CRS bandwidth, center 6 Resource Blocks (RB). Thus, CRS are periodically transmitted over a reduced bandwidth during wireless device inactive periods and over full bandwidth during wireless device active periods.”).
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Kazmi as applied to claims 1 and 17, in view of Yamazaki et al (US 2014/0248886 A1).
	Regarding claim 15, the combination of Guo and Kazmi substantially discloses the method of claim 1 and 17, but does not explicitly disclose:
	radio resource management (RRM) measurements including reference signal receiving power (RSRP) or reference signal received quality (RSRQ) are performed on a neighbor cell using only physical resource blocks (PRBs) having CRS signal when CRS musing is detected for the one or more subframes. 
	In an analogous art, Yamazaki discloses radio resource management (RRM) measurements including reference signal receiving power (RSRP) or reference signal received quality (RSRQ) are performed on a neighbor cell using only physical resource blocks (PRBs) having CRS signal when CRS musing is detected for the one or more subframes (par.[0070  and 0081] discloses performing reference signal received power on specific PRB where the CRS is located when muting is active/detected).
	It would have been obvious to one of ordinary skill in the art at the time of the instant application to apply the methods as discussed in Guo and Kazmi, with the . 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Kazmi as applied to claims 1 and 17, in view of Kim et al (US 2015/00016419 A1).
Regarding claim 16, Guo and Kazmi discloses the method of claim 1, but does not disclose wherein the one or more baseband processors are to perform radio link monitoring (RLM) on a neighboring cell using only physical resource blocks (PRBs) having CRS signals when CRS mitigation is detected for the one or more subframes.
In an analogous art, Kim discloses wherein the one or more baseband processors are to perform radio link monitoring (RLM) on a neighboring cell using only physical resource blocks (PRBs) having CRS signals when CRS mitigation is detected for the one or more subframes (par.[0186 – 0187]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Guo and Kazmi with the methods as discussed in Kim. The motivation/suggestion would have been to accurately perform RLM by recognizing a substantial interference level of neighboring devices (par.[0186]). 

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Kazmi as applied to claims 1 and 17, in view of Liu et al (US 2016/0234706 A1).
Regarding claim 19, the disclosure of Guo and Kazmi teaches that the indications is transmitted semi-statically via RRC, see i.e. par.[0044]. However, Qu does not disclose and the one or more baseband processors are to dynamically switch on or switch off CRS transmissions.
In an analogous art, Liu discloses and the one or more baseband processors are to dynamically switch on or switch off CRS transmissions (par.[0062] discloses an on/off mechanism to prevent interference from neighboring eNB).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Guo and Kazmi, with the interference mitigation methods as discussed in Liu. The motivation/suggestion would have been to prevent interference from eNB without UE’s attached thereto.

The Office Notes that the Amendment dated 11/19/2021 has cancelled claims 20-30.




Allowable Subject Matter
Claims 4-10, 12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ko et al. (US 2014/0204853 A1) “Wireless Communciation System Using Distributed Antenna”
Nagata et al. (US 2014/0112253 A1) “Radio Base Station Apparatus, Mobile Terminal Apparatus, Radio Communication Method and Radio Communication System”
Qu et al. (US 2012/0207126 A1) “Control Channel Transmission and Reception Method and System”
Ko et al. (WO 2012/169799 A2) “Distributed Antenna Wireless Communication System and Method Thereof”
Kim et al. (KR 20170019701 A) “Method and Apparatus for Transmitting Adaptive CRS for Interference Mitigation”
Frida et al. (JP 6006336 B2) “Method and Apparatus for Coexistence Between Wireless Transmit/Receive Units (WTRUs) Operating in the Same Spectrum”
Zaki et al. (US 2018/0351714 A1) “Cell Specific Reference Signal Transmissions for Evolved Machine Type Communications”


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411